Per CuriaM:
A motion was made in the court below to quash a fieri facias and forthcoming bond, in this case, which by the court below wás overruled.
To this opinion an exception was taken and a bill of exceptions signed by the judge.
This bill purports to set out the objectionable fieri facias, but it is omitted. It also refers to the bond objected to, as designated by the letter B; no bond so designated is with the record.
There is a copy of a fieri facias, and also of a forthcoming bond in the record, but we have no evidence that they are the same, which were presented for the consideration of the court below.
We cannot notice such papers unless they are made a component part of the record, by being spread at length in the bill of exceptions. This same point has often been decided in accordance with the present determination.
The judgment must be affirmed.